Title: Charles Storer to Abigail Adams 2d, 24 May 1785
From: Storer, Charles
To: Adams, Abigail (daughter of JA and AA)


     
      
       Woodford 24 May 1785
      
     
     I wrote you this, Amelia, in answer to yours, No. 8, received a day or two ago, for which accept my thanks. I had really begun to think our correspondence had, to use a common phrase, “seen its best days,” as you had suffered so long a time to pass without improving it. Now I hope other things. The number of this I cannot give you, as, being in the country, I have not my memorandum book near. But ’tis time I had put some date to my letter, that you may know when and where I write. ’Tis the 24th of May, and I write you from Woodford, a mile or two beyond Epping-Forest, from town. Here I have been some time, but mean to return to London again tomorrow. The Spring in this country is delightful—that is, the months of May and June—and this is a most charming spot. Hill and dale, lawn and grove, are upon each side of us; and melody is there without end, from every tree. Here is the noble prospect, seats, temples, castles, the river, villages, &c.; and here, too, are scenes where
     
      “Nature wantons as in youthful prime,
      And plays at will her virgin fancies.”
     
     This is being quite romantic, you’ll say. This is the season, Amelia, and here the place. But I quit these pretty scenes, to reply to your letter, and change as far as change can carry me: I mean from hence to a court drawing-room.
     You ask my advice respecting the dress necessary at Court. I of myself know nought about it, but have made some little inquiry. They tell me that the queen appears always in silk, and very plain, except on the king’s birth-day. The princesses, too, generally appear in silk. The nobility dress variously. The last year muslin was much wore, worked with gold sprigs, flowers, &c., and may be worn this year also; ’tis worn over pink, lilac, and blue silk. The laces that are used are what the French term spring and summer laces, as I believe point is only worn in winter. But all join in telling me that you had not only better provide yourself in every common dress, laces, silks, &c., before you come here; but had also better make up a fashionable court dress, such as is worn at Versailles, which will just be the ton here; as fashions here are most all borrowed. This going to court will be very expensive. You must go upon all public days, and cannot appear twice or above twice, in the same suit. So you see the worst is not the presenting. This, to be sure, will be disagreeable—not, however, on account of being before their Majesties. You have too much good sense to be afraid of a king and queen. But the court all have their eyes upon one, and are too apt to make their remarks, sometimes aloud. This is very unpleasant, especially where there are—and there will be many, I believe—ill-natured observers. I should like, however, to bear you company, was it only to see how the king would receive your father.
     How a certain young man will bear his late change, I cannot say. It will require some philosophy, and he has much good sense. As to the Knight of Cincinnatus, I know but little; I wish, however, they were as coolly received in America as they will be here.
     And Mrs. Jaris is at Paris? I had not an idea of her coming to Europe. Please to return her my best compliments, and assure her I shall be very happy to wait upon her, on her arrival here.
     To your papa and mamma you will not fail to present my best respects. I wrote him a few posts ago respecting his lodgings, and hope to have his instructions by to-day’s post. I shall do my best to get him good accommodations. I hope you will inform me dans quell endroit vous proposez descendre, that I may be ready to receive you.
     Adieu! mais sans adieu! Qu’il vous puisse arriver tout ce que vous pouvreiz desirer, avec un bon voyage! Yours,
     
      Eugenio
     
    